                Case MDL No. 2942 Document 441 Filed 06/05/20 Page 1 of 7



                              BEFORE THE UNITED STATES
                     JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS                        )
INTERRUPTION PROTECTION                         )       MDL No. 2942
INSURANCE LITIGATION                            )

This document relates to:

Studio 417, Inc. et al. v. The Cincinnati Insurance Company, 6:20-cv-03127 (W.D. Mo.)


RESPONSE OF INTERESTED PARTIES STUDIO 417, INC, GRAND STREET DINING,
 LLC, GSD LENEXA, LLC, TREZOMARE OPERATING COMPANY, LLC, AND V’S
  RESTAURANT, INC. TO MOTION FOR TRANSFER AND COORDINATION OR
            CONSOLIDATION AND REQUEST FOR TRANSFER OF
       RELATED ACTIONS TO THE WESTERN DISTRICT OF MISSOURI

            Pursuant to 28 U.S.C. § 1407 and Rule 6.2(e) of the Rules of Procedure of the Judicial

    Panel on Multidistrict Litigation (“JPML”), Plaintiffs Studio 417, Inc., Grand Street Dining,

    LLC, GSD Lenexa, LLC, Trezomare Operating Company, LLC, and V’s Restaurant, Inc.

    (“Studio 417 Plaintiffs”) respectfully submit this response to the Transfer Motions previously

    filed. (See Dkt. Nos. 1, 4).

            For the reasons articulated in the Transfer Motions (which are incorporated here), the

    Studio 417 Plaintiffs submit the various business interruption insurance lawsuits should be

    coordinated and consolidated in one Court pursuant 28 U.S.C. § 1407. That Court should be the

    United States District Court for the Western District of Missouri, where nine cases are currently

    pending.1


1
  Studio 417 Inc. et al. v. The Cintinnati Insurance Company (Case no. 6:20-cv-03127); Zwillo V. Corp. et
al. v. Lexington Insurance Co. (Case no. 4:20-cv-00339); BBMS LLC et al. v. Continental Casualty
Company (Case no. 4:20-cv-00353); Logan Bauer et al. v. AGA Service Company dba Allianz Global
Assistance and Jefferson Insurance Company (Case no. 6:20-cv-03138); Blue Springs Dental Care, LLC,
et al. v. Owners Insurance Company (Case no. 4:20-cv-00383); Club 31 Sports Bar & Lounge LLC et al.
v. Mesa Underwriters Specialty Insurance Company (Case no. 4:20-cv-00397); Mark W. Ross et al. v.
Arch Insurance Company (Case no. 4:20-cv-00411); Alissa’s Flowers Inc. v. State Farm Fire And

                                                    1
               Case MDL No. 2942 Document 441 Filed 06/05/20 Page 2 of 7



            In the alternative, should the JPML decide to create more than one MDL, the Studio 417

    Plaintiffs respectfully submit that (a) all cases naming The Cincinnati Insurance Company

    and/or its affiliates (collectively, “Cincinnati Insurance Co.”) as a defendant should be

    consolidated into a single MDL and/or (b) all cases involving Missouri insured plaintiffs should

    be consolidated into a single MDL. Regardless of whether the JPML creates a single MDL of

    all cases in which Cincinnati Insurance Co. is a defendant and/or a single MDL of all Missouri

    insureds, the Western District of Missouri should be the location of the MDL.

                                           I.       ARGUMENT

          A. Transfer to the Honorable Stephen R. Bough in the Western District of Missouri

          The Studio 417 Plaintiffs seek transfer and assignment of all pending actions against those

    insurers who have denied coverage for business interruption due to the COVID-19 pandemic to

    the Honorable Stephen R. Bough of the United States District Court for the Western District of

    Missouri. There are multiple cases currently pending in the Western District of Missouri,

    including two cases before Judge Bough.2 The Western District and Judge Bough, in particular,

    are well-positioned to address the procedural and organizational challenges of this multidistrict

    litigation. For the 2019 calendar year, the median time interval for disposition of civil cases

    between filing and termination was seven months.3 That is below the national median of 9.9

    months.4 Further, Judge Bough is a well-respected jurist with a reputation for moving cases


Casualty Co. (Case no. 2:20-cv-04093); K.C. Hopps Ltd. v. The Cincinnati Insurance Company Inc.
(Case no. 4:20-cv-00437).
2
 Studio 417 Inc. et al. v. The Cintinnati Insurance Company (Case no. 6:20-cv-03127); Blue Springs
Dental Care, LLC, et al. v. Owners Insurance Company (Case no. 4:20-cv-00383).
3
    See https://www.uscourts.gov/statistics/table/c-5/statistical-tables-federal-judiciary/2019/12/31
4
    Id.


                                                        2
               Case MDL No. 2942 Document 441 Filed 06/05/20 Page 3 of 7



    efficiently and, despite being on the federal bench for over 5 years, has not yet been assigned an

    MDL. The Western District of Missouri would be an ideal forum for the just and efficient

    conduct of this litigation.

            Moreover, the Western District of Missouri is ideally situated geographically to manage

    this nationwide litigation. As the JPML has previously recognized, although modern day air

    travel makes any judicial district accessible, a central forum in coast-to-coast litigation should

    be given weight. See In re Davol, Inc./C.R. Bard, Inc., Polypropylene Hernia Mesh Prod. Liab.

    Litig., 316 F. Supp. 3d 1380, 1381 (J.P.M.L. 2018) (“We find that the Southern District of Ohio

    is an appropriate transferee district. It is centrally located geographically, making it a convenient

    forum for this nationwide litigation.”) The Western District of Missouri would be an ideal venue

    for all parties involved.

          B. Alternative Request to Transfer all Actions Against Cincinnati Insurance
             Company to the Honorable Stephen R. Bough

            As other interested parties have pointed out, there are multiple insurer defendants in the

    business interruption insurance litigation. Several interested parties—including Cincinnati

    Insurance Co. (Dkt. No. 398)—argue against consolidation of all cases against all insurance

    defendants. They contend total consolidation would be fundamentally unfair and inefficient

    because the various insurance defendants crafted different insurance policies containing different

    policy language. These interested parties argue that some of the differences in policy language

    may be dispositive on the question of whether coverage exists. For example, while Cincinnati

    Insurance Co.’s policies lack a “virus exclusion” as alleged by the Studio 417 Plaintiffs,5 the

    Cumberland Mutual Fire Insurance Company’s policies contain a “virus exclusion.”6 The insurer


5
    See Studio 417 Plaintiffs’ Amended Complaint at ¶13 (attached as Exhibit A).
6
    See Cumberland Mutual Fire Insurance Company, JPML No. 2942 at Dkt. No. 353 at 3.

                                                     3
                 Case MDL No. 2942 Document 441 Filed 06/05/20 Page 4 of 7



    defendants’ position is that because each insurer’s policies contain differing and perhaps

    conflicting language, each insurer defendant should face litigation against that individual insurer

    alone.

              If the JPML is swayed by that argument, there is a logical fix: The JPML can create

    separate MDLs for each insurer defendant. In the event the JPML limits consolidation to cases

    involving the same insurer defendants, the Studio 417 Plaintiffs submit that all actions pertaining

    to the Cincinnati Insurance Co. should be transferred to the Honorable Stephen R. Bough. There

    are currently at least two actions7 on file in the Western District of Missouri against Cincinnati

    Insurance Co., including one pending before Judge Bough.8 And Cincinnati Insurance Co. is no

    stranger to Missouri, as it has actively written policies in Missouri since 1982.9

              For these reasons, and giving weight to the argument made by Cincinnati Insurance Co.

    and other interested parties, the Studio 417 Plaintiffs respectfully submit that the JPML

    coordinate all litigation against Cincinnati Insurance Co. in a single MDL before Judge Bough in

    the Western District of Missouri.

             C. Alternative Request to Transfer all Actions Brought by Missouri Insureds to the
                Honorable Stephen R. Bough

             A central argument made by the interested parties who are insurer defendants is that

consolidation of all cases into a single MDL would be inefficient because the MDL court would

have to apply the insurance law of 50 different states. The argument goes that the “legal issues



7
  See Studio 417, Inc. v. The Cincinnati Insurance Company, 6:20-cv-03127 (W.D. Mo.); K.C. Hopps Ltd.
v. The Cincinnati Insurance Company, 6:20-cv-0437 (W.D. Mo.).
8
    See Studio 417, Inc. v. The Cincinnati Insurance Company, 6:20-cv-03127 (W.D. Mo.).
9
 https://insurance.mo.gov/CompanyAgentSearch/CompanySearch/compSearchDetails.php?id=125756&t
=CM&n=CINCINNATI+INSURANCE+COMPANY+THE&c=


                                                    4
               Case MDL No. 2942 Document 441 Filed 06/05/20 Page 5 of 7



presented…—the interpretation of insurance contracts—are governed by state law, making them

particularly unsuitable for transfer and centralization.”10

           This concern—assuming the JPML finds it valid—can be easily addressed by the creation

of state MDLs. That is, the JPML could create an MDL for each state that is limited to the claims

of insured plaintiffs in that state.11 For example, the Studio 417 Plaintiffs’ case would be part of

a Missouri MDL along with the claims asserted by all other Missouri insured plaintiffs. For the

reasons discussed above, the Studio 417 Plaintiffs respectfully submit that if the JPML creates a

Missouri MDL, it should be assigned to Judge Bough in the Western District of Missouri.

                                         II.     CONCLUSION

            For the above-stated reasons, the Studio 417 Plaintiffs respectfully request that the JPML

 transfer all related actions and subsequently filed tag-along cases for coordinated or consolidated

 pretrial proceedings before the Honorable Stephen R. Bough in the United States District Court

 for the Western District of Missouri. Alternatively, the Studio 417 Plaintiffs request transfer of

 all related actions and tag-along cases against Cincinnati Insurance Company to the Honorable

 Stephen R. Bough and/or all related actions and tag-along cases brought by Missouri insured

 plaintiffs to the Honorable Stephen R. Bough.

 Dated: June 5, 2020                                       Respectfully submitted,

                                                           BOULWARE LAW LLC

                                                           /s/ Brandon J.B. Boulware
                                                           Brandon J.B. Boulware        MO # 54150
                                                           1600 Genessee Street, Suite 416
                                                           Kansas City, MO 64102
                                                           Tele: (816) 492-2826
                                                           Fax: (816) 492-2826

10
     Society Insurance Company, JPML No. 2942 at Dkt. No. 371 at 6.
11
     A variation of this would be the creation of regional MDLs that cover more than one state.

                                                       5
Case MDL No. 2942 Document 441 Filed 06/05/20 Page 6 of 7



                                brandon@boulware-law.com

                                VOTAVA NANTZ & JOHNSON, LLC

                                BY: /s/ Todd Johnson
                                TODD JOHNSON               MO #48824
                                9237 Ward Parkway, Suite 240
                                Kansas City, MO 64114
                                Tele: (816) 895-8800
                                Fax: (816) 895-8801
                                tjohnson@vnjlaw.com

                                WAGSTAFF & CARTMELL LLP

                                 /s/ Thomas P. Cartmell
                                Thomas P. Cartmell         MO # 45366
                                Thomas A. Rottinghaus      MO # 50106
                                Tyler W. Hudson            MO # 53585
                                Jack T. Hyde               MO # 63903
                                4740 Grand Avenue, Suite 300
                                Kansas City, MO 64112
                                Tele: (816) 701-1100
                                Fax: (816) 531-2372
                                tcartmell@wcllp.com
                                trottinghaus@wcllp.com
                                thudson@wcllp.com
                                jhyde@wcllp.com

                                Counsel for Studio 417, Inc., Grand Street
                                Dining, LLC, GSD Lenexa, LLC,
                                Trezomare Operating Company, LLC, and
                                V’s Restaurant, Inc.




                            6
            Case MDL No. 2942 Document 441 Filed 06/05/20 Page 7 of 7



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of June 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which will send a notice of
electronic filing to all counsel of record.


                                              /s/ Brandon J.B. Boulware
                                              Counsel for Studio 417, Inc., Grand Street Dining,
                                              LLC, GSD Lenexa, LLC, Trezomare Operating
                                              Company, LLC, and V’s Restaurant, Inc.




                                                 7
